COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Oscar Axcel Duron v. The State of Texas

Appellate case number:      01-18-00376-CR

Trial court case number:    1507865

Trial court:                176th District Court of Harris County

       After we abated this appeal and remanded the case to the trial court, the trial court
appointed new counsel to represent appellant on appeal. We reinstated the case on the
Court’s active docket and directed counsel to file (1) an amended brief on appellant’s
behalf or (2) a motion to adopt the “Analysis of the Appellate Record in Accordance with
Anders v. California,” filed in this appeal on January 2, 2019, along with a motion to
withdraw that complied with Texas Rule of Appellate Procedure 6.5 no later than May 2,
2019. Appellant has filed a motion for an extension of time. The motion is granted.
       No later than July 15, 2019, counsel is directed to file (1) an amended brief on
appellant’s behalf or (2) a motion to adopt the “Analysis of the Appellate Record in
Accordance with Anders v. California,” filed in this appeal on January 2, 2019, along
with a motion to withdraw that complies with Texas Rule of Appellate Procedure 6.5.
TEX. R. APP. P. 6.5, 38.6(d). No further extensions will be granted absent extraordinary
circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: __June 20, 2019____




                                             1